67 F.3d 39
Theodore BAKER, Raymond Strawder, Yohannes Jackson, Mark A.Simon and Malcolm Nelson, Plaintiffs,Milton Goodman, Anthony Canady, Tyrone Sanchez and RichardJackson, Plaintiffs-Appellants,v.Mario CUOMO, Governor of the State of New York, Thomas A.Coughlin, Commissioner of New York StateDepartment of Correctional Services,Defendants-Appellees.
Nos. 565, 1135-1137, Dockets 94-2163, 94-2164, 94-2165 and 94-2176.
United States Court of Appeals,Second Circuit.
Petition for Rehearing, Submitted May 26, 1995.Decided Oct. 10, 1995.

Before:  NEWMAN, Chief Judge, KEARSE, MINER, ALTIMARI, MAHONEY, WALKER, McLAUGHLIN, JACOBS, and PARKER, Circuit Judges.*
Suggestion for rehearing in banc of an appeal of a judgment of the District Court for the Southern District of New York (Vincent L. Broderick, Judge) dismissing a complaint of state prisoners alleging denial of voting rights.  Panel remanded, and denied petition for rehearing, Baker v. Cuomo, 58 F.3d 814 (2d Cir.1995).  Rehearing in banc ordered.
PER CURIAM:


1
The Court orders a rehearing in banc, limited to the issue of the applicability of the Voting Rights Act.  See Baker v. Cuomo, 58 F.3d 814 (2d Cir.1995).



*
 Circuit Judges Ralph K. Winter, Pierre N. Leval, Guido Calabresi, and Jose A. Cabranes recused themselves